ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-04-08_ORD_01_NA_01_EN.txt. 26

DECLARATION OF JUDGE TARASSOV

The appalling atrocities which have taken place in the territory of the
former State of Yugoslavia move me no less than they move my col-
leagues. Nevertheless I have not been able to join with them in voting for
all the operative paragraphs of the Order, and I wish to say why.

I am generally in agreement with the consideranda and conclusions of
the Order, including its exclusion of the many elements of the request for
provisional measures which go far beyond the limited jurisdiction of the
Court under Article IX of the Genocide Convention. I support the provi-
sional measures indicated by the Court in paragraph 52 A (1) and para-
graph 52 B. I agree that the Government of the Federal Republic of
Yugoslavia “should immediately . . . take all measures within its power to
prevent commission of the crime of genocide” — meaning, of course,
measures within its real power. In my opinion, the same measures should
be taken under the same understanding in respect of the Government of
the Republic of Bosnia and Herzegovina, which has responsibility over
acts committed on its territory. Unfortunately, the Court did not find it
necessary to so provide. I agree that the Government of the Federal Repub-
lic of Yugoslavia and the Government of Bosnia and Herzegovina
should not take any action and should ensure that no action is taken which
may aggravate or extend the existing dispute over the prevention or pun-
ishment of genocide or render it more difficult of solution. Accordingly I
have voted for these operative paragraphs of the Order.

However, I regret that I have not been able to vote for the provision of
paragraph 52 A (2) that the Government of the Federal Republic of
Yugoslavia should in particular “ensure” that any military, paramilitary
or irregular armed units which “may” be directed or supported by it, and
organizations or persons which “may be subject to its control, direction or
influence” do not commit any acts of genocide, “of conspiracy to commit
genocide”, of incitement to genocide or of “complicity in genocide”. In
my view, these passages of the Order are open to the interpretation that the
Court believes that the Government of the Federal Republic of Yugo-
slavia is indeed involved in such genocidal acts, or at least that it may very
well be so involved. Thus, on my view, these provisions are very close to a
pre-judgment of the merits, despite the Court’s recognition that, in an
Order indicating provisional measures, it is not entitled to reach determi-
nations of fact or law. Moreover, these passages impose practically un-

27
27 APPLICATION OF GENOCIDE CONVENTION (DECL. TARASSOV)

limited, ill-defined and vague requirements for the exercise of responsibi-
lity by the Respondent in fulfilment of the Order of the Court, and lay the
Respondent open to unjustifiable blame for failing to comply with this
interim measure. The lack of balance in these provisions is the clearer in
view of the way in which the Court has singled out one element of the
population of Bosnia and Herzegovina. The Applicant when referring to
the measures that it sought (paragraph 3 of the Order) and the legal rights
that it sought to have protected (paragraph 36 of the Order) did not specify
a particular group for protection, but rather and quite properly used such
terms as “the citizens” or “the People” of Bosnia and Herzegovina.

Moreover, these objectionable provisions lack not only balance but
practicality. Is it really within the realm of the practical for the Yugoslav
Government to “ensure” that all persons who may claim to be subject to its
influence do not conspire to commit genocide or incite genocide? Particu-
larly when the persons who are accused of such acts are not its citizens and
not within its territorial jurisdiction? Someone may affirm that he is
under the influence of the Yugoslav Government without that being the
fact. I am convinced that the Court should not imply that the Yugoslav
Government may have responsibility for the commission of acts which in
fact may be beyond its control.

(Signed) Nikolai K. TARASSOV.

28
